EXHIBIT 10.6
 
TERMINATION AND RELEASE AGREEMENT
 
This Termination and Release Agreement dated effective as of September 26th,
2007 (the "Termination Agreement") is made by and among (i) Trace Technologies,
LLC, a Nevada limited liability corporation ("Trace"), (ii) Gabriel Technologies
Corporation, a Delaware Corporation ("Gabriel"), and (iii) CSI Wireless LLC, a
Delaware LLC ("CSI") (collectively, the "Parties" and any one of them, a
"Party", as the context may require).
 
WHEREAS the Parties wish to terminate the Asset Purchase Agreement among Trace,
CSI and Gabriel dated July 25, 2006, together with any amendments (collectively,
the "Asset Purchase Agreement") and CSI wishes to grant certain purchase options
to Trace relating to the Asset Purchase Agreement;
 
AND WHEREAS the Parties wish to terminate the technology development and
manufacturing agreement dated February 4, 2004, between Locate Networks, Inc.
("Locate") and CST, which agreement was subsequently assigned to Trace pursuant
to an assignment agreement dated August 11, 2004 between Trace and Locate
(collectively, the "Manufacturing Agreement");
 
AND WHEREAS the Parties wish to release each other from their respective
representations, warranties, covenants and any other obligations as set out in
the Asset Purchase Agreement and the Manufacturing Agreement;
 
NOW THEREFORE, the Parties hereto agree as follows:
 
1.        Defined Terms
 
Terms and expressions. when used herein and unless otherwise defined herein,
will have the same meanings as are ascribed to them in the Asset Purchase
Agreement.
 
2.        Termination of Manufacturing Agreement and Asset Purchase Agreement
 
Each of the Parties hereto, on its own behalf, and on behalf of its affiliates
and subsidiaries, and their respective directors, officers, employees, agents,
insurers, partners, affiliates, successors and assigns hereby agrees that the
Manufacturing Agreement and the Asset Purchase Agreement are terminated and of
no further force or effect.
 
3.        Releases
 
(a)  
Trace and Gabriel on their own behalf, and on behalf of their respective
affiliates and subsidiaries, and their respective directors, officers,
employees, agents, insurers, partners, affiliates, successors and assigns
(collectively referred to as the "Releasors") do hereby remise, release and
forever discharge CSI and its respective affiliates and subsidiaries, and their
respective directors, officers, employees, agents, insurers, partners,
affiliates, successors and assigns ("Releasees") of and from all actions, manner
of actions, causes of action, suits, debts, dues, accounts, bonds, covenants,
agreements, claims, demands, expenses (including legal costs on a lawyer and his
own client basis) and liabilities of every nature and description whatsoever
which the Releasors now may have or ever may have had, including, but not
limited to, anything related to or arising out of or in any way related to the
Manufacturing Agreement or the Asset Purchase Agreement.

 
(b)  
CST on its own behalf, and on behalf of its respective affiliates and
subsidiaries, and their respective directors, officers, employees, agents,
insurers, partners, affiliates, successors and assigns (collectively referred to
as the ''Releasors") do hereby remise, release and forever discharge Trace and
Gabriel and their respective affiliates and subsidiaries, and their respective
directors, officers, employees, agents, insurers, partners, affiliates,
successors and assigns ("Releasees") of and from all actions, manner of actions,
causes of action, suits, debts, dues, accounts, bonds, covenants, agreements,
claims, demands, expenses (including legal costs on a lawyer and his own client
basis) and liabilities of every nature and description whatsoever which the
Releasors now may have or ever may have had, including, but not limited to,
anything related to or arising out of or in any way related to the Manufacturing
Agreement or the Asset Purchase Agreement.

 

--------------------------------------------------------------------------------


 
4.        Options to Purchase
 
(a)  
Manufacturing Option:

 
    (i)    
Subject to the terms of this Termination Agreement, CSI grants to Trace a
non-exclusive option to purchase (hereinafter referred to as the "Manufacturing
Option") the following manufacturing package (the "Manufacturing Package"),
consisting of:

 
          (A)    
The Purchased Assets; and

 
          (B)    
the right to engage CSI for manufacturing support at the rate of
$150/person/hour plus materials and expenses for a period ending 60 days
following the exercise of the Manufacturing Option ("Manufacturing Support"), to
the extent that Trace requests, and CSI is reasonably able to provide,
Manufacturing Support; provided that Trace shall be responsible for all of CSI's
out-of-pocket expenses incurred by CSI's personnel in connection with the
provision of the requested Manufacturing Support, including without limitation,
all travel and living expenses.

 
    (ii)   
Manufacturing Option Term:

 
          (A)   
Unless terminated earlier in accordance with Section 4(a)(ii)(B), the
Manufacturing Option shall be exercisable by Trace for a period of one (1) year
from the date of this Termination Agreement.

 
          (B)    
Notwithstanding CSI's grant of the Manufacturing Option, CSI retains the right
to sell all or part of the Purchased Assets to any other party, without notice
to Trace, at any such time and upon any such terms as CSI may decide; provided
that within 10 days after any such sale CSI shall notify Trace of the items sold
and the purchase price therefor. In the event of such sale of part or all of the
Purchased Assets, the Manufacturing Option shall expire as to such assets sold
and be of no force or effect.

 
    (iii)   
Manufacturing Package Purchase Price:

 
          (A)   
The Manufacturing Package purchase price shall be $845,000 (the"Manufacturing
Package Purchase Price"), less any price received by CSl for the sale of any
part thereof prior to exercise of the Manufacturing Option by Trace.

 
2

--------------------------------------------------------------------------------


 
    (iv)   
Exercise of the Manufacturing Option:

 
          (A)   
Trace shall exercise the Manufacturing Option by providing CSI with
writtennotice of its intent to exercise the Manufacturing Option, at any time
prior to the expiry or termination of the Manufacturing Option, outlining, among
other things:

 
                (I)    
a date for the closing for the purchase and sale of the Manufacturing Package
which will be at least 30 days and not more than 60 days after the receipt of
the notice by CSI; and

 
                (II)   
a letter from Trace's counsel indicating that funds equivalent to
theManufacturing Package Purchase Price are being held in such counsel's trust
account for payment to CSI upon closing of the purchase and sale of the
Manufacturing Package.

 
    (v)    
Sale of the Manufacturing Package:

 
          (A)   
The Manufacturing Package will be sold "as is — where is", with
norepresentations or warranties, whether express, implied, statutory or
otherwise, except as to CSI's right to sell the Manufacturing Package free and
clear of all security interests, liens, claims or encumbrances.

 
(b)  Inventory Option:
 
    (i)    
Subject to the terms of this Termination Agreement, CSI agrees to grant to Trace
a non-exclusive option to purchase (hereinafter referred to as the "Inventory
Option") the following inventory (the "Inventory Package"), which shall include
1419 units of the Device.

 
    (ii)   
Inventory Option Term:

 
          (A)   
Unless terminated earlier in accordance with Section 4(a)(ii)(B), the Inventory
Option shall be exercisable by Trace for a period of one (1) year from the date
of this Termination Agreement.

 
          (B)   
Notwithstanding CS1's grant of the Inventory Option, CSI retains the right to
sell all or part of the Inventory Package to any other party, without notice to
Trace, at any such time and upon any such terms as CSI may decide; provided that
within 10 days after any such sale CSI shall notify Trace of the items sold and
the purchase price therefor. In the event of such sale part or all of the
Inventory Package, the Inventory Option shall expire as to such Inventory sold
and be of no force or effect.

 
    (iii)   
Inventory Package Purchase Price:

 
          (A)   
The Inventory Package purchase price shall be $296,571 (the"Inventory Package
Purchase Price"), less any price received by CSI for the sale of any part
thereof prior to exercise of the Inventory Option by Trace.

 
3

--------------------------------------------------------------------------------


 
    (iv)   
Exercise of the Inventory Option:

 
          (A)   
Trace shall exercise the Inventory Option by providing CSI with written notice
ofits intent to exercise the Inventory Option, at any time prior to the expiry
or termination of the Inventory Option, outlining, among other things:

 
                 (I)    
a date for the closing for the purchase and sale of the Inventory Package which
will be at least 30 days and not more than 60 days after the receipt of the
notice by CSI; and

 
                (II)   
a letter from Trace's counsel indicating that funds equivalent to the Inventory
Package Purchase Price are being held in such counsel's trust account for
payment to CSI upon closing of the purchase and sale of the Inventory Package.

 
    (v)   
Sale of Inventory Package:

 
          (A)   
The Inventory Package will be sold "as is — where is", with no representations
orwarranties, whether express, implied, statutory or otherwise, except as to
CST's right to sell the Inventory Package free and clear of all security
interests, liens, claims or encumbrances.

 
5.        Consideration
 
(a)  
In consideration for the termination of the Manufacturing Agreement and the
Asset Purchase Agreement, including the related obligations of Trace under those
agreements, Trace agrees to release the Deposit which is currently being held in
escrow by Burnet, Duckworth & Palmer LLP ("BDP") in connection with the Asset
Purchase Agreement, being $125,000 plus accrued interest (the "Consideration").

 
(b)  
The Consideration will be releasable immediately upon execution and delivery of
this Termination Agreement and the execution and delivery of this Termination
Agreement constitutes Trace's and Gabriel's irrevocable direction to I3DP to pay
the Consideration to CSI or to its order.

 
6.        Entire Agreement
 
This Termination Agreement shall supersede and replace any and all prior,
agreements between the Parties, which shall remain in full force and effect
(except to the extent augmented or amended hereby) between the Parties hereto
respecting the matter set forth herein, and shall constitute the entire
agreement between the Parties hereto in respect of the matters set forth herein.
 
7.        Enurement
 
This Termination Agreement shall enure to the benefit of and be binding upon
each of the Parties and their respective successors and assigns.
 
8.        Counterpart Execution
 
This Termination Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts shall together constitute one and the same
agreement. This Termination Agreement may be executed and delivered by
facsimile, which when so executed and delivered shall constitute a binding
agreement.
 
[SIGNATURE PAGE IS ON THE FOLLOWING PAGE]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the Parties hereto have executed this Termination Agreement
as of the date and year first above written.
 

  CSI WIRELESS LLC           
Per:       /s/ Cameron Olson                                  
            Name: Cameron Olson              Title: CFO            TRACE
TECHNOLOGIES, LLC            Per:   ______________________________             
Name:                Title:        GABRIEL TECHNOLOGIES CORPORATION           
Per:   ______________________________              Name:                Title:  

 
 
5

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF the Parties hereto have executed this Termination Agreement
as of the date and year first above written. 
 

  CSI WIRELESS LLC           
Per:                                                                           
           Name:            Title:           TRACE TECHNOLOGIES, LLC           
Per:      /s/ Ron Gillum                                              
          Name: Ron Gillum              Title: President/Gabriel Technologies
Corp., Member       GABRIEL TECHNOLOGIES CORPORATION            Per:      /s/
Ron Gillum                                                         Name: Ron
Gillum                Title:  President

 
 
 
6